Motion by petitioner to dispense with printing granted, on condition that petitioner be ready to argue or submit the proceeding at the February Term, beginning January 30, 1961. The proceeding is ordered on the calendar for said term. The proceeding will be heard on the original papers (including the typed minutes) and on petitioner’s typewritten brief. Petitioner is directed to file six copies of his typed brief and to serve one copy on the Corporation Counsel. The petitioner’s brief must be served and filed on or before January 13, 1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.